Exhibit 10.4
AMENDMENT TO NOTE PURCHASE AGREEMENT
THIS AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) is made as of
November 22, 2011 by and between COR Capital LLC, as investment advisor on
behalf of the COR US Equity Income Fund, and any assignees or transferees
thereof (the “Purchaser”) and PROSPECT GLOBAL RESOURCES INC., a Nevada
corporation (the “Company”). The Purchaser and the Company are sometimes each
referred to herein as a “Party” and collectively as the “Parties.” Capitalized
terms not defined herein have the meanings set forth in the Note Purchase
Agreement dated as of March 11, 2011 (the “Note Purchase Agreement”) between the
Purchaser and the Company.
WHEREAS, the Purchaser and the Company have entered into the Note Purchase
Agreement;
WHEREAS, the Company has been presented with an opportunity to raise $11,000,000
of additional capital through the issuance of a common stock, warrants and a
royalty interest (the “New Financing”), which would be beneficial to the Company
and its existing investors, including the Purchaser; and
WHEREAS, the investors in the New Financing require an amendment to the Note
Purchase Agreement and conversion of the Note into Common Stock as a condition
to their investment in the New Financing.
NOW, THEREFORE, the Parties agree as follows:

1.  
The Note Purchase Agreement is hereby amended by deleting Section 5.1.
  2.  
The Company’s $2,000,000 Convertible Secured Promissory Note payable to Richard
Merkin will convert into shares of Common Stock simultaneously with the closing
of the New Financing.

3.  
Simultaneously with the closing of the New Financing the Note and all accrued
interest owing on the Note shall automatically convert into 178,174 shares of
Common Stock.

4.  
Except for the specific amendments set forth herein, the Note Purchase Agreement
remains in full force and effect.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.
PROSPECT GLOBAL RESOURCES INC.

         
By:
  /s/ Patrick L. Avery    
 
 
 
Name: Patrick L. Avery
Title: Chief Executive Officer    
 
        COR US EQUITY INCOME FUND    
 
       
By:
  COR Capital LLC    
Its:
  Investment Advisor    
 
       
By:
  /s/ Steven Sugarman    
 
 
 
By: Steven Sugarman    
 
  Title:  Managing Member    

 

 